703 S.E.2d 153 (2010)
CARDWELL
v.
JENKINS CLEANERS, INC.
No. 374A10.
Supreme Court of North Carolina.
October 27, 2010.
Anthony S. Privette, Statesville, for Judy Cardwell.
Jason McConnell, Charlotte, for Jenkins Cleaners, Inc., et al.
Vernon Sumwalt, Charlotte, Burton Craige, Raleigh, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 26th of October 2010 by Defendant for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 27th of October 2010."
Defendant shall have up to and including the 22nd day of November 2010 to file and serve his/her brief with this Court.